Exhibit 10.2

ALNYLAM PHARMACEUTICALS, INC.

AMENDED AND RESTATED

2009 STOCK INCENTIVE PLAN

(including amendment through March 2, 2016)

 

1. Purpose

The purpose of this Amended and Restated 2009 Stock Incentive Plan (the “Plan”
or the “Amended and Restated Plan”) of Alnylam Pharmaceuticals, Inc., a Delaware
corporation (the “Company”), is to advance the interests of the Company’s
stockholders by enhancing the Company’s ability to attract, retain and motivate
persons who are expected to make important contributions to the Company by
providing such persons with equity ownership opportunities and performance-based
incentives that are intended to better align the interests of such persons with
those of the Company’s stockholders. Except where the context otherwise
requires, the term “Company” shall include any of the Company’s present or
future parent or subsidiary corporations as defined in Sections 424(e) or (f) of
the Internal Revenue Code of 1986, as amended, and any regulations promulgated
thereunder (the “Code”) and any other business venture (including, without
limitation, joint venture or limited liability company) in which the Company has
a controlling interest, as determined by the Board of Directors of the Company
(the “Board”).

 

2. Eligibility

All of the Company’s employees, officers and directors are eligible to be
granted options, stock appreciation rights (“SARs”), restricted stock,
restricted stock units (“RSUs”) and other stock-based awards (each, an “Award”)
under the Plan. Consultants and advisors to the Company (as such terms are
defined and interpreted for purposes of Form S-8 (or any successor form)) are
also eligible to be granted Awards. Each person who is granted an Award under
the Plan is deemed a “Participant.”

 

3. Administration and Delegation

(a) Administration by Board of Directors. The Plan will be administered by the
Board. The Board shall have authority to grant Awards and to adopt, amend and
repeal such administrative rules, guidelines and practices relating to the Plan
as it shall deem advisable. The Board may construe and interpret the terms of
the Plan and any Award agreements entered into under the Plan. The Board may
correct any defect, supply any omission or reconcile any inconsistency in the
Plan or any Award in the manner and to the extent it shall deem expedient to
carry the Plan into effect and it shall be the sole and final judge of such
expediency. All decisions by the Board shall be made in the Board’s sole
discretion and shall be final and binding on all persons having or claiming any
interest in the Plan or in any Award.

(b) Appointment of Committees. To the extent permitted by applicable law, the
Board may delegate any or all of its powers under the Plan to one or more
committees or subcommittees of the Board (a “Committee”). All references in the
Plan to the “Board” shall mean the Board or a Committee of the Board or the
officers referred to in Section 3(c) to the extent that the Board’s powers or
authority under the Plan have been delegated to such Committee or officers.

 

- 1 -



--------------------------------------------------------------------------------

(c) Delegation to Officers. To the extent permitted by applicable law, the Board
may delegate to one or more officers of the Company the power to grant Options
and other Awards that constitute rights under Delaware law (subject to any
limitations under the Plan) to employees or officers of the Company or any of
its present or future subsidiary corporations and to exercise such other powers
under the Plan as the Board may determine, provided that the Board shall fix the
terms of the Awards to be granted by such officers (including the exercise price
of the Awards, which may include a formula by which the exercise price will be
determined) and the maximum number of shares subject to such Awards that the
officers may grant; provided further, however, that no officer shall be
authorized to grant Awards to any “executive officer” of the Company (as defined
by Rule 3b-7 under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)) or to any “officer” of the Company (as defined by Rule 16a-1
under the Exchange Act). The Board may not delegate authority under this
Section 3(c) to grant restricted stock, unless Delaware law then permits such
delegation.

(d) Awards to Non-employee Directors. Discretionary Awards to directors who are
not employees of the Company at the time of grant (“Non-employee Directors”)
will only be granted and administered by a Committee, all of the members of
which are independent as defined by Section 4200(a)(15) of the Nasdaq
Marketplace Rules.

 

4. Stock Available for Awards

(a) Number of Shares; Share Counting.

(1) Authorized Number of Shares. Subject to adjustment under Section 10, Awards
may be made under the Plan for up to 11,700,000 shares of common stock,
$0.01 par value per share, of the Company (the “Common Stock”), any or all of
which Awards may be in the form of Incentive Stock Options (as hereinafter
defined). Shares issued under the Plan may consist in whole or in part of
authorized but unissued shares or treasury shares.

(2) Fungible Share Pool. Subject to adjustment under Section 10, any Award that
is not a Full-Value Award shall be counted against the share limits specified in
Sections 4(a)(1) and 4(b)(2) as one share for each share of Common Stock subject
to such Award and any Award that is a Full-Value Award shall be counted against
the share limits specified in Sections 4(a)(1) and 4(b)(2) as 1.5 shares for
each one share of Common Stock subject to such Full-Value Award. “Full-Value
Award” means any Restricted Stock Award or Other Stock-Based Award (each as
defined below). To the extent a share that was subject to an Award that counted
as one share is returned to the Plan pursuant to Section 4(a)(3), each
applicable share reserve will be credited with one share. To the extent that a
share that was subject to a Full-Value Award that counted as 1.5 shares is
returned to the Plan pursuant to Section 4(a)(3), each applicable share reserve
will be credited with 1.5 shares.

(3) Share Counting. For purposes of counting the number of shares available for
the grant of Awards under the Plan and under the sub-limits contained in
Section 4(b)(2), (i) all shares of Common Stock covered by independent SARs
shall be counted against the number of

 

- 2 -



--------------------------------------------------------------------------------

shares available for the grant of Awards; provided, however, that independent
SARs that may be settled only in cash shall not be so counted; (ii) if any Award
(A) expires or is terminated, surrendered or canceled without having been fully
exercised or is forfeited in whole or in part (including as the result of shares
of Common Stock subject to such Award being repurchased by the Company at the
original issuance price pursuant to a contractual repurchase right) or
(B) results in any Common Stock not being issued (including as a result of an
independent SAR that was settleable either in cash or in stock actually being
settled in cash), the unused Common Stock covered by such Award shall again be
available for the grant of Awards; provided, however, in the case of Incentive
Stock Options (as hereinafter defined), the foregoing shall be subject to any
limitations under the Code; and provided further, in the case of independent
SARs, that the full number of shares subject to any stock-settled SAR shall be
counted against the shares available under the Plan and against the sub-limits
listed in the first clause of this Section in proportion to the portion of the
SAR actually exercised regardless of the number of shares actually used to
settle such SAR upon exercise; (iii) shares of Common Stock delivered (by actual
delivery, attestation, or net exercise) to the Company by a Participant to
(A) purchase shares of Common Stock upon the exercise of an Award or (B) satisfy
tax withholding obligations (including shares retained from the Award creating
the tax obligation) shall not be added back to the number of shares available
for the future grant of Awards; and (iv) shares of Common Stock repurchased by
the Company on the open market using the proceeds from the exercise of an Award
shall not increase the number of shares available for future grant of Awards.

(b) Sub-limits. Subject to adjustment under Section 10, the following sub-limits
on the number of shares subject to Awards shall apply:

(1) Section 162(m) Per-Participant Limit. The maximum number of shares of Common
Stock with respect to which Awards may be granted to any Participant under the
Plan shall be 500,000 per calendar year, except in the calendar year in which
the Participant is hired by the Company, in which case the maximum number of
shares shall be 1,000,000. For purposes of the foregoing limit, the combination
of an Option in tandem with a SAR (as each is hereafter defined) shall be
treated as a single Award. The per Participant limit described in this
Section 4(b)(1) shall be construed and applied consistently with Section 162(m)
of the Code or any successor provision thereto, and the regulations thereunder
(“Section 162(m)”).

(2) Limits on Awards to Non-employee Directors. The maximum number of shares
with respect to which Awards may be granted, in the aggregate, to Non-employee
Directors shall be 10% of the maximum number of authorized shares set forth in
Section 4(a)(1). The maximum number of shares subject to Awards granted to an
individual in connection with such individual’s initial appointment or election
as a Non-employee Director shall be 50,000. The maximum number of shares subject
to Awards granted to a Non-employee Director in any calendar year in connection
with such individual’s service on the Board (excluding for this purpose any
shares subject to Awards granted under the preceding sentence) shall be 22,500.

(c) Substitute Awards. In connection with a merger or consolidation of an entity
with the Company or the acquisition by the Company of property or stock of an
entity, the Board may grant awards in substitution for any options, stock or
stock-based awards granted by such entity or an affiliate thereof. Substitute
Awards may be granted on such terms as the Board deems

 

- 3 -



--------------------------------------------------------------------------------

appropriate in the circumstances, notwithstanding any limitations on Awards
contained in the Plan. Substitute Awards shall not count against the overall
share limit set forth in Section 4(a)(1) or any sub-limits contained in the
Plan, except as may be required by reason of Section 422 and related provisions
of the Code.

 

5. Stock Options

(a) General. The Board may grant options to purchase Common Stock (each, an
“Option”) and determine the number of shares of Common Stock to be covered by
each Option, the exercise price of each Option and the conditions and
limitations applicable to the exercise of each Option, including conditions
relating to applicable federal or state securities laws, as it considers
necessary or advisable. An Option that is not intended to be an Incentive Stock
Option (as hereinafter defined) shall be designated a “Nonstatutory Stock
Option”.

(b) Incentive Stock Options. An Option that the Board intends to be an
“incentive stock option” as defined in Section 422 of the Code (an “Incentive
Stock Option”) shall only be granted to employees of Alnylam Pharmaceuticals,
Inc., any of Alnylam Pharmaceuticals, Inc.’s present or future parent or
subsidiary corporations as defined in Sections 424(e) or (f) of the Code, and
any other entities the employees of which are eligible to receive Incentive
Stock Options under the Code, and shall be subject to and shall be construed
consistently with the requirements of Section 422 of the Code. The Company shall
have no liability to a Participant, or any other party, if an Option (or any
part thereof) that is intended to be an Incentive Stock Option is not an
Incentive Stock Option or if the Company converts an Incentive Stock Option to a
Nonstatutory Stock Option.

(c) Exercise Price. The Board shall establish the exercise price of each Option
and specify the exercise price in the applicable option agreement. The exercise
price shall be not less than 100% of the Fair Market Value (as defined below) on
the date the Option is granted; provided that if the Board approves the grant of
an Option with an exercise price to be determined on a future date, the exercise
price shall be not less than 100% of the Fair Market Value on such future date.
“Fair Market Value” of a share of Common Stock for purposes of the Plan will be
determined as follows:

(1) if the Common Stock trades on a national securities exchange, the closing
sale price (for the primary trading session) on the date of grant;

(2) if the Common Stock does not trade on any such exchange, the average of the
closing bid and asked prices as reported by an authorized OTCBB market data
vendor as listed on the OTCBB website (otcbb.com) on the date of grant; or

(3) if the Common Stock is not publicly traded, the Board will determine the
Fair Market Value for purposes of the Plan using any measure of value it
determines to be appropriate (including, as it considers appropriate, relying on
appraisals) in a manner consistent with the valuation principles under
Section 409A of the Code, except as the Board or Committee may expressly
determine otherwise.

For any date that is not a trading day, the Fair Market Value of a share of
Common Stock for such date will be determined by using the closing sale price or
average of the bid and asked

 

- 4 -



--------------------------------------------------------------------------------

prices, as appropriate, for the immediately preceding trading day and with the
timing in the formulas above adjusted accordingly. The Board can substitute a
particular time of day or other measure of “closing sale price” or “bid and
asked prices” if appropriate because of exchange or market procedures or can, in
its sole discretion, use weighted averages either on a daily basis or such
longer period as complies with Section 409A of the Code. The Board has sole
discretion to determine the Fair Market Value for purposes of this Plan, and all
Awards are conditioned on the Participants’ agreement that the Board’s
determination is conclusive and binding even though others might make a
different determination.

(d) Duration of Options. Each Option shall be exercisable at such times and
subject to such terms and conditions as the Board may specify in the applicable
option agreement; provided, however, that no Option will be granted for a term
in excess of 10 years.

(e) Exercise of Option. Options may be exercised by delivery to the Company of a
written notice of exercise signed by the proper person or by any other form of
notice (including electronic notice) approved by the Company, together with
payment in full as specified in Section 5(f) for the number of shares for which
the Option is exercised. Shares of Common Stock subject to the Option will be
delivered by the Company as soon as practicable following exercise.

(f) Payment Upon Exercise. Common Stock purchased upon the exercise of an Option
granted under the Plan shall be paid for as follows:

(1) in cash or by check, payable to the order of the Company;

(2) except as may otherwise be provided in the applicable option agreement, by
(i) delivery of an irrevocable and unconditional undertaking by a creditworthy
broker to deliver promptly to the Company sufficient funds to pay the exercise
price and any required tax withholding or (ii) delivery by the Participant to
the Company of a copy of irrevocable and unconditional instructions to a
creditworthy broker to deliver promptly to the Company cash or a check
sufficient to pay the exercise price and any required tax withholding;

(3) to the extent provided for in the applicable option agreement or approved by
the Board, in its sole discretion, by delivery (either by actual delivery or
attestation) of shares of Common Stock owned by the Participant valued at their
Fair Market Value, provided (i) such method of payment is then permitted under
applicable law, (ii) such Common Stock, if acquired directly from the Company,
was owned by the Participant for such minimum period of time, if any, as may be
established by the Board in its discretion and (iii) such Common Stock is not
subject to any repurchase, forfeiture, unfulfilled vesting or other similar
requirements;

(4) to the extent provided for in the applicable Nonstatutory Stock Option
agreement or approved by the Board in its sole discretion, by delivery of a
notice of “net exercise” to the Company, as a result of which the Participant
would receive the number of shares of Common Stock underlying the Option so
exercised reduced by the number of shares of Common Stock equal to the aggregate
exercise price of the Option divided by the Fair Market Value on the date of
exercise;

 

- 5 -



--------------------------------------------------------------------------------

(5) to the extent permitted by applicable law and provided for in the applicable
Option agreement or approved by the Board, in its sole discretion, by payment of
such other lawful consideration as the Board may determine; or

(6) by any combination of the above permitted forms of payment.

(g) Limitation on Repricing. Unless such action is approved by the Company’s
stockholders: (1) no outstanding Option granted under the Plan may be amended to
provide an exercise price per share that is lower than the then-current exercise
price per share of such outstanding Option (other than adjustments pursuant to
Section 10) and (2) the Board may not cancel any outstanding option (whether or
not granted under the Plan) and grant in substitution therefor new Awards under
the Plan covering the same or a different number of shares of Common Stock and
having an exercise price per share lower than the then-current exercise price
per share of the cancelled option or effect repricing by cancellation in
exchange for cash.

(h) Minimum Vesting. Options granted to employees shall not become fully
exercisable prior to the first anniversary of the date of grant. Notwithstanding
the foregoing, (i) the Board may, in its discretion, either at the time of grant
or at any time thereafter, impose a faster vesting schedule than the schedule
prescribed by the preceding sentence in the following extraordinary
circumstances: death, disability or retirement of the Participant, or a merger,
consolidation, sale, reorganization, recapitalization or change in control of
the Company, and (ii) the vesting schedule prescribed by the preceding sentence
shall not apply to options granted to employees, in the aggregate, for up to 10%
of the maximum number of authorized shares set forth in Section 4(a)(1).

 

6. Director Options

(a) Board Discretion. The Board retains the specific authority to, from time to
time, determine the number of shares subject to Options granted to Non-employee
Directors under this Section 6, subject to the aggregate and individual
limitations on the number of shares issuable to Non-employee Directors contained
in Section 4(b)(2). All Options granted to Non-employee Directors shall be
Nonstatutory Stock Options. The Board also retains the specific authority to
issue SARs, Restricted Stock Awards or Other Stock-Based Awards in lieu of
Options, subject to the aggregate and individual limitations on the number of
shares issuable to Non-employee Directors contained in Section 4(b)(2).

(b) Terms of Director Options. Options granted under this Section 6 shall
(i) have an exercise price equal to the Fair Market Value on the date of grant,
(ii) vest in full on the first anniversary of the date of grant provided that
the individual is serving on the Board on such date (or, in the case of Options
granted under Section 6(a) to a newly elected or appointed director, as to
one-third of the shares subject to the Option on each of the first, second and
third anniversaries of the date of grant); provided that no additional vesting
shall take place after the Participant ceases to serve as a director and further
provided that the Board may provide for accelerated vesting in the case of
death, disability, change in control, attainment of mandatory retirement age or
retirement, (iii) expire on the earlier of 10 years from the date of grant or
three months following cessation of service on the Board, provided that such
three month period shall be extended to five years following cessation of
service on the Board for any director with five or more years of continuous
service on the Board, and (iv) contain such other terms and conditions as the
Board shall determine.

 

- 6 -



--------------------------------------------------------------------------------

7. Stock Appreciation Rights

(a) General. The Board may grant Awards consisting of SARs entitling the holder,
upon exercise, to receive an amount of Common Stock or cash or a combination
thereof (such form to be determined by the Board) determined by reference to
appreciation, from and after the date of grant, in the Fair Market Value of a
share of Common Stock over the measurement price established pursuant to
Section 7(c). The date as of which such appreciation is determined shall be the
exercise date.

(b) Grants. SARs may be granted in tandem with, or independently of, Options
granted under the Plan.

(1) Tandem Awards. When SARs are expressly granted in tandem with Options,
(i) the SAR will be exercisable only at such time or times, and to the extent,
that the related Option is exercisable (except to the extent designated by the
Board in connection with a Reorganization Event and will be exercisable in
accordance with the procedure required for exercise of the related Option;
(ii) the SAR will terminate and no longer be exercisable upon the termination or
exercise of the related Option, except to the extent designated by the Board in
connection with a Reorganization Event and except that a SAR granted with
respect to less than the full number of shares covered by an Option will not be
reduced until the number of shares as to which the related Option has been
exercised or has terminated exceeds the number of shares not covered by the SAR;
(iii) the Option will terminate and no longer be exercisable upon the exercise
of the related SAR; and (iv) the SAR will be transferable only with the related
Option.

(2) Independent SARs. A SAR not expressly granted in tandem with an Option will
become exercisable at such time or times, and on such conditions, as the Board
may specify in the SAR Award.

(c) Measurement Price. The Board shall establish the measurement price of each
SAR and specify it in the applicable SAR agreement. The measurement price shall
not be less than 100% of the Fair Market Value on the date the SAR is granted;
provided that if the Board approves the grant of a SAR with a measurement price
to be determined on a future date, the measurement price shall be not less than
100% of the Fair Market Value on such future date.

(d) Duration of SARs. Each SAR shall be exercisable at such times and subject to
such terms and conditions as the Board may specify in the applicable SAR
agreement; provided, however, that no SAR will be granted with a term in excess
of 10 years.

(e) Exercise of SARs. SARs may be exercised by delivery to the Company of a
written notice of exercise signed by the proper person or by any other form of
notice (including electronic notice) approved by the Company, together with any
other documents required by the Board.

(f) Limitation on Repricing. Unless such action is approved by the Company’s
stockholders: (1) no outstanding SAR granted under the Plan may be amended to
provide an

 

- 7 -



--------------------------------------------------------------------------------

exercise price per share that is lower than the then-current exercise price per
share of such outstanding SAR (other than adjustments pursuant to Section 10)
and (2) the Board may not cancel any outstanding SAR (whether or not granted
under the Plan) and grant in substitution therefor new Awards under the Plan
covering the same or a different number of shares of Common Stock and having an
exercise price per share lower than the then-current exercise price per share of
the cancelled SAR or effect repricing by cancellation in exchange for cash.

(g) Minimum Vesting. SARs granted to employees shall not become fully
exercisable prior to the first anniversary of the date of grant. Notwithstanding
the foregoing, (i) the Board may, in its discretion, either at the time of grant
or at any time thereafter, impose a faster vesting schedule than the schedule
prescribed by the preceding sentence in the following extraordinary
circumstances: death, disability or retirement of the Participant, or a merger,
consolidation, sale, reorganization, recapitalization or change in control of
the Company, and (ii) the vesting schedule prescribed by the preceding sentence
shall not apply to SARs granted to employees, in the aggregate, for up to 10% of
the maximum number of authorized shares set forth in Section 4(a)(1).

 

8. Restricted Stock; Restricted Stock Units

(a) General. The Board may grant Awards entitling recipients to acquire shares
of Common Stock (“Restricted Stock”), subject to the right of the Company to
repurchase all or part of such shares at their issue price or other stated or
formula price (or to require forfeiture of such shares if issued at no cost)
from the recipient in the event that conditions specified by the Board in the
applicable Award are not satisfied prior to the end of the applicable
restriction period or periods established by the Board for such Award. Instead
of granting Awards for Restricted Stock, the Board may grant Awards entitling
the recipient to receive shares of Common Stock or cash to be delivered at the
time such Award vests (“Restricted Stock Units”) (Restricted Stock and
Restricted Stock Units are each referred to herein as a “Restricted Stock
Award”).

(b) Terms and Conditions for All Restricted Stock Awards. The Board shall
determine the terms and conditions of a Restricted Stock Award, including the
conditions for vesting and repurchase (or forfeiture) and the issue price, if
any. Restricted Stock Awards that vest solely based on the passage of time shall
be zero percent vested prior to the first anniversary of the date of grant (or,
in the case of Awards to Non-employee Directors, if earlier, the date of the
first annual meeting held after the date of grant), no more than one-third
vested prior to the second anniversary of the date of grant (or, in the case of
Awards to Non-employee Directors, if earlier, the date of the second annual
meeting held after the date of grant), and no more than two-thirds vested prior
to the third anniversary of the date of grant (or, in the case of Awards to
Non-employee Directors, if earlier, the date of the third annual meeting held
after the date of grant). Restricted Stock Awards that do not vest solely based
on the passage of time shall not vest prior to the first anniversary of the date
of grant (or, in the case of Awards to Non-employee Directors, if earlier, the
date of the first annual meeting held after the date of grant). The
two foregoing sentences shall not apply to (1) Performance Awards granted
pursuant to Section 11(i) or (2) Restricted Stock Awards granted, in the
aggregate, for up to 10% of the maximum number of authorized shares set forth in
Section 4(a)(1). Notwithstanding any other provision of this Plan (other than
Section 11(i), if applicable), the Board may, in its discretion, either at the
time a

 

- 8 -



--------------------------------------------------------------------------------

Restricted Stock Award is made or at any time thereafter, waive its right to
repurchase shares of Common Stock (or waive the forfeiture thereof) or remove or
modify any part or all of the restrictions applicable to the Restricted Stock
Award, provided that the Board may only exercise such rights in the following
extraordinary circumstances: death, disability or retirement of the Participant,
or a merger, consolidation, sale, reorganization, recapitalization, or change in
control of the Company.

(c) Additional Provisions Relating to Restricted Stock.

(1) Dividends. Participants holding shares of Restricted Stock will be entitled
to all ordinary cash dividends paid with respect to such shares, unless
otherwise provided by the Board; provided, however, that with respect to
Restricted Stock with vesting that is tied to the attainment of performance
conditions, cash dividends may accrue during the performance period but may not
be paid unless and until the performance conditions are attained. Unless
otherwise provided by the Board, if any dividends or distributions are paid in
shares, or consist of a dividend or distribution to holders of Common Stock
other than an ordinary cash dividend, the shares, cash or other property will be
subject to the same restrictions on transferability and forfeitability as the
shares of Restricted Stock with respect to which they were paid. Each dividend
payment will be made no later than the end of the calendar year in which the
dividends are paid to shareholders of that class of stock or, if later, the
15th day of the third month following the date the dividends are paid to
shareholders of that class of stock.

(2) Stock Certificates. The Company may require that any stock certificates
issued in respect of shares of Restricted Stock shall be deposited in escrow by
the Participant, together with a stock power endorsed in blank, with the Company
(or its designee). At the expiration of the applicable restriction periods, the
Company (or such designee) shall deliver the certificates no longer subject to
such restrictions to the Participant or if the Participant has died, to the
beneficiary designated, in a manner determined by the Board, by a Participant to
receive amounts due or exercise rights of the Participant in the event of the
Participant’s death (the “Designated Beneficiary”). In the absence of an
effective designation by a Participant, “Designated Beneficiary” shall mean the
Participant’s estate.

(d) Additional Provisions Relating to Restricted Stock Units.

(1) Settlement. Upon the vesting of and/or lapsing of any other restrictions
(i.e., settlement) with respect to each Restricted Stock Unit, the Participant
shall be entitled to receive from the Company one share of Common Stock or an
amount of cash equal to the Fair Market Value of one share of Common Stock, as
provided in the applicable Award agreement. The Board may, in its discretion,
provide that settlement of Restricted Stock Units shall be deferred, on a
mandatory basis or at the election of the Participant in a manner that complies
with Section 409A of the Code.

(2) Voting Rights. A Participant shall have no voting rights with respect to any
Restricted Stock Units.

(3) Dividend Equivalents. To the extent provided by the Board, in its sole
discretion, a grant of Restricted Stock Units may provide Participants with the
right to receive an

 

- 9 -



--------------------------------------------------------------------------------

amount equal to any dividends or other distributions declared and paid on an
equal number of outstanding shares of Common Stock (“Dividend Equivalents”).
Dividend Equivalents may be paid currently or credited to an account for the
Participants, may be settled in cash and/or shares of Common Stock and may be
subject to the same restrictions on transfer and forfeitability as the
Restricted Stock Units with respect to which paid, as determined by the Board in
its sole discretion, subject in each case to such terms and conditions as the
Board shall establish, in each case to be set forth in the applicable Award
agreement. Notwithstanding the foregoing, with respect to Restricted Stock Units
with vesting that is tied to the attainment of performance conditions, Dividend
Equivalents may accrue during the performance period but may not be paid unless
and until the performance conditions are attained.

 

9. Other Stock-Based Awards

(a) General. Other Awards of shares of Common Stock, and other Awards that are
valued in whole or in part by reference to, or are otherwise based on, shares of
Common Stock or other property, may be granted hereunder to Participants (“Other
Stock-Based-Awards”), including without limitation Awards entitling recipients
to receive shares of Common Stock to be delivered in the future. Such Other
Stock-Based Awards shall also be available as a form of payment in the
settlement of other Awards granted under the Plan or as payment in lieu of
compensation to which a Participant is otherwise entitled. Other Stock-Based
Awards may be paid in shares of Common Stock or cash, as the Board shall
determine.

(b) Terms and Conditions. Subject to the provisions of the Plan, the Board shall
determine the terms and conditions of each Other Stock-Based Award, including
any purchase price applicable thereto. Other Stock-Based Awards that vest solely
based on the passage of time shall be zero percent vested prior to the first
anniversary of the date of grant (or, in the case of Awards to Non-employee
Directors, if earlier, the date of the first annual meeting held after the date
of grant), no more than one-third vested prior to the second anniversary of the
date of grant (or, in the case of Awards to Non-employee Directors, if earlier,
the date of the second annual meeting held after the date of grant), and no more
than two-thirds vested prior to the third anniversary of the date of grant (or,
in the case of Awards to Non-employee Directors, if earlier, the date of the
third annual meeting held after the date of grant). Other Stock-Based Awards
that do not vest solely based on the passage of time shall not vest prior to the
first anniversary of the date of grant (or, in the case of Awards to
Non-employee Directors, if earlier, the date of the first annual meeting held
after the date of grant). The two foregoing sentences shall not apply to
(1) Performance Awards granted pursuant to Section 11(i) or (2) Other
Stock-Based Awards granted, in the aggregate, for up to 10% of the maximum
number of authorized shares set forth in Section 4(a)(1). Notwithstanding any
other provision of this Plan (other than Section 11(i), if applicable), the
Board may, in its discretion, either at the time an Other Stock-Based Award is
made or at any time thereafter, waive its right to repurchase shares of Common
Stock (or waive the forfeiture thereof) or remove or modify any part or all of
the restrictions applicable to the Other Stock-Based Award, provided that the
Board may only exercise such rights in the following extraordinary
circumstances: death, disability or retirement of the Participant, or a merger,
consolidation, sale, reorganization, recapitalization, or change in control of
the Company.

 

- 10 -



--------------------------------------------------------------------------------

10. Adjustments for Changes in Common Stock and Certain Other Events

(a) Changes in Capitalization. In the event of any stock split, reverse stock
split, stock dividend, recapitalization, combination of shares, reclassification
of shares, spin-off or other similar change in capitalization or event, or any
dividend or distribution to holders of Common Stock other than an ordinary cash
dividend, (i) the number and class of securities available under the Plan,
(ii) the sub-limits, fungible pool and share counting rules set forth in
Sections 4(a) and 4(b), (iii) the minimum vesting provisions of Restricted Stock
Awards and Other Stock-Based Awards set forth in Sections 5(h), 7(g), 8(b) and
9(b), (iv) the number and class of securities and exercise price per share of
each outstanding Option and each Option issuable under Section 6, (v) the share-
and per-share provisions and the measurement price of each SAR, (vi) the number
of shares subject to and the repurchase price per share subject to each
outstanding Restricted Stock Award and (vii) the share- and per-share-related
provisions and the purchase price, if any, of each outstanding Other Stock-Based
Award, shall be equitably adjusted by the Company (or substituted Awards may be
made, if applicable) in the manner determined by the Board. Without limiting the
generality of the foregoing, in the event the Company effects a split of the
Common Stock by means of a stock dividend and the exercise price of and the
number of shares subject to an outstanding Option are adjusted as of the date of
the distribution of the dividend (rather than as of the record date for such
dividend), then an optionee who exercises an Option between the record date and
the distribution date for such stock dividend shall be entitled to receive, on
the distribution date, the stock dividend with respect to the shares of Common
Stock acquired upon such Option exercise, notwithstanding the fact that such
shares were not outstanding as of the close of business on the record date for
such stock dividend.

(b) Reorganization Events.

(1) Definition. A “Reorganization Event” shall mean: (a) any merger or
consolidation of the Company with or into another entity where the stockholders
of the Company immediately before the merger or consolidation would not,
immediately after the merger or consolidation, beneficially own, directly or
indirectly, shares representing a majority of the outstanding voting shares of
the resulting or successor entity (or its ultimate parent, if applicable),
(b) any transfer or disposition of all of the Common Stock of the Company for
cash, securities or other property pursuant to a share exchange or other
transaction or (c) any liquidation or dissolution of the Company.

(2) Consequences of a Reorganization Event on Awards Other than Restricted Stock
Awards. In connection with a Reorganization Event, the Board may take any one or
more of the following actions as to all or any (or any portion of) outstanding
Awards other than Restricted Stock Awards on such terms as the Board determines:
(i) provide that Awards shall be assumed, or substantially equivalent Awards
shall be substituted, by the acquiring or succeeding corporation (or an
affiliate thereof), (ii) upon written notice to a Participant, provide that the
Participant’s unexercised Awards will terminate immediately prior to the
consummation of such Reorganization Event unless exercised by the Participant
within a specified period following the date of such notice, (iii) provide that
outstanding Awards shall become exercisable, realizable, or deliverable, or
restrictions applicable to an Award shall lapse, in whole or in part prior to or
upon such Reorganization Event, (iv) in the event of a Reorganization Event
under the terms of which holders of Common Stock will receive upon consummation
thereof a cash

 

- 11 -



--------------------------------------------------------------------------------

payment for each share surrendered in the Reorganization Event (the “Acquisition
Price”), make or provide for a cash payment to a Participant equal to the
excess, if any, of (A) the Acquisition Price times the number of shares of
Common Stock subject to the Participant’s Awards (to the extent the exercise
price does not exceed the Acquisition Price) over (B) the aggregate exercise
price of all such outstanding Awards and any applicable tax withholdings, in
exchange for the termination of such Awards, (v) provide that, in connection
with a liquidation or dissolution of the Company, Awards shall convert into the
right to receive liquidation proceeds (if applicable, net of the exercise price
thereof and any applicable tax withholdings) and (vi) any combination of the
foregoing. In taking any of the actions permitted under this Section 10(b), the
Board shall not be obligated by the Plan to treat all Awards, all Awards held by
a Participant, or all Awards of the same type, identically.

For purposes of clause (i) above, an Option shall be considered assumed if,
following consummation of the Reorganization Event, the Option confers the right
to purchase, for each share of Common Stock subject to the Option immediately
prior to the consummation of the Reorganization Event, the consideration
(whether cash, securities or other property) received as a result of the
Reorganization Event by holders of Common Stock for each share of Common Stock
held immediately prior to the consummation of the Reorganization Event (and if
holders were offered a choice of consideration, the type of consideration chosen
by the holders of a majority of the outstanding shares of Common Stock);
provided, however, that if the consideration received as a result of the
Reorganization Event is not solely common stock of the acquiring or succeeding
corporation (or an affiliate thereof), the Company may, with the consent of the
acquiring or succeeding corporation, provide for the consideration to be
received upon the exercise of Options to consist solely of common stock of the
acquiring or succeeding corporation (or an affiliate thereof) equivalent in
value (as determined by the Board) to the per share consideration received by
holders of outstanding shares of Common Stock as a result of the Reorganization
Event.

(3) Consequences of a Reorganization Event on Restricted Stock Awards. Upon the
occurrence of a Reorganization Event other than a liquidation or dissolution of
the Company, the repurchase and other rights of the Company under each
outstanding Restricted Stock Award shall inure to the benefit of the Company’s
successor and shall, unless the Board determines otherwise, apply to the cash,
securities or other property which the Common Stock was converted into or
exchanged for pursuant to such Reorganization Event in the same manner and to
the same extent as they applied to the Common Stock subject to such Restricted
Stock Award; provided, however, that the Board may provide for termination or
deemed satisfaction of such repurchase or other rights under the instrument
evidencing any Restricted Stock Award or any other agreement between a
Participant and the Company, either initially or by amendment. Upon the
occurrence of a Reorganization Event involving the liquidation or dissolution of
the Company, except to the extent specifically provided to the contrary in the
instrument evidencing any Restricted Stock Award or any other agreement between
a Participant and the Company, all restrictions and conditions on all Restricted
Stock Awards then outstanding shall automatically be deemed terminated or
satisfied.

 

- 12 -



--------------------------------------------------------------------------------

11. General Provisions Applicable to Awards

(a) Transferability of Awards. Awards shall not be sold, assigned, transferred,
pledged or otherwise encumbered by the person to whom they are granted, either
voluntarily or by operation of law, except by will or the laws of descent and
distribution or, other than in the case of an Incentive Stock Option, pursuant
to a qualified domestic relations order, and, during the life of the
Participant, shall be exercisable only by the Participant; provided, however,
that the Board may permit or provide in an Award for the gratuitous transfer of
the Award by the Participant to or for the benefit of any immediate family
member, family trust or other entity established for the benefit of the
Participant and/or an immediate family member thereof if, with respect to such
proposed transferee, the Company would be eligible to use a Form S-8 for the
registration of the sale of the Common Stock subject to such Award under the
Securities Act of 1933, as amended; provided, further, that the Company shall
not be required to recognize any such transfer until such time as the
Participant and such permitted transferee shall, as a condition to such
transfer, deliver to the Company a written instrument in form and substance
satisfactory to the Company confirming that such transferee shall be bound by
all of the terms and conditions of the Award. References to a Participant, to
the extent relevant in the context, shall include references to authorized
transferees.

(b) Documentation. Each Award shall be evidenced in such form (written,
electronic or otherwise) as the Board shall determine. Each Award may contain
terms and conditions in addition to those set forth in the Plan.

(c) Board Discretion. Except as otherwise provided by the Plan, each Award may
be made alone or in addition or in relation to any other Award. The terms of
each Award need not be identical, and the Board need not treat Participants
uniformly.

(d) Termination of Status. The Board shall determine the effect on an Award of
the disability, death, termination or other cessation of employment, authorized
leave of absence or other change in the employment or other status of a
Participant and the extent to which, and the period during which, the
Participant, or the Participant’s legal representative, conservator, guardian or
Designated Beneficiary, may exercise rights under the Award.

(e) Withholding. The Participant must satisfy all applicable federal, state, and
local or other income and employment tax withholding obligations before the
Company will deliver stock certificates or otherwise recognize ownership of
Common Stock under an Award. The Company may decide to satisfy the withholding
obligations through additional withholding on salary or wages. If the Company
elects not to or cannot withhold from other compensation, the Participant must
pay the Company the full amount, if any, required for withholding or have a
broker tender to the Company cash equal to the withholding obligations. Payment
of withholding obligations is due before the Company will issue any shares on
exercise or release from forfeiture of an Award or, if the Company so requires,
at the same time as is payment of the exercise price unless the Company
determines otherwise. If provided for in an Award or approved by the Board in
its sole discretion, a Participant may satisfy such tax obligations in whole or
in part by delivery (either by actual delivery or attestation) of shares of
Common Stock, including shares retained from the Award creating the tax
obligation, valued at their Fair Market Value; provided, however, except as
otherwise provided by the Board, that the total tax

 

- 13 -



--------------------------------------------------------------------------------

withholding where stock is being used to satisfy such tax obligations cannot
exceed the Company’s minimum statutory withholding obligations (based on minimum
statutory withholding rates for federal and state tax purposes, including
payroll taxes, that are applicable to such supplemental taxable income). Shares
used to satisfy tax withholding requirements cannot be subject to any
repurchase, forfeiture, unfulfilled vesting or other similar requirements.

(f) Amendment of Award. Except as otherwise provided in Sections 5(h), 7(g),
8(b) and 9(b) with respect to the vesting of Restricted Stock Awards and Other
Stock-Based Awards, Section 11(i) with respect to Performance Awards or
Section 12(d) with respect to actions requiring shareholder approval, the Board
may amend, modify or terminate any outstanding Award, including but not limited
to, substituting therefor another Award of the same or a different type,
changing the date of exercise or realization, and converting an Incentive Stock
Option to a Nonstatutory Stock Option. The Participant’s consent to such action
shall be required unless (i) the Board determines that the action, taking into
account any related action, would not materially and adversely affect the
Participant’s rights under the Plan or (ii) the change is permitted under
Section 10 hereof.

(g) Conditions on Delivery of Stock. The Company will not be obligated to
deliver any shares of Common Stock pursuant to the Plan or to remove
restrictions from shares previously delivered under the Plan until (i) all
conditions of the Award have been met or removed to the satisfaction of the
Company, (ii) in the opinion of the Company’s counsel, all other legal matters
in connection with the issuance and delivery of such shares have been satisfied,
including any applicable securities laws and any applicable stock exchange or
stock market rules and regulations, and (iii) the Participant has executed and
delivered to the Company such representations or agreements as the Company may
consider appropriate to satisfy the requirements of any applicable laws, rules
or regulations.

(h) Acceleration. Except as otherwise provided in Sections 5(h), 7(g), 8(b),
9(b) and 11(i), the Board may at any time provide that any Award shall become
immediately exercisable in full or in part, free of some or all restrictions or
conditions, or otherwise realizable in full or in part, as the case may be.

(i) Performance Awards.

(1) Grants. Restricted Stock Awards and Other Stock-Based Awards under the Plan
may be made subject to the achievement of performance goals pursuant to this
Section 11(i) (“Performance Awards”), subject to the limit in Section 4(b)(1) on
shares covered by such grants. Subject to Section 11(i)(4), no Performance
Awards shall vest prior to the first anniversary of the date of grant.

(2) Committee. Grants of Performance Awards to any Covered Employee intended to
qualify as “performance-based compensation” under Section 162(m)
(“Performance-Based Compensation”) shall be made only by a Committee (or
subcommittee of a Committee) comprised solely of two or more directors eligible
to serve on a committee making Awards qualifying as “performance-based
compensation” under Section 162(m). In the case of such Awards granted to
Covered Employees, references to the Board or to a Committee shall be treated as
referring to such Committee or subcommittee. “Covered Employee” shall mean any
person who is, or whom the Committee, in its discretion, determines may be, a
“covered employee” under Section 162(m)(3) of the Code.

 

- 14 -



--------------------------------------------------------------------------------

(3) Performance Measures. For any Award that is intended to qualify as
Performance-Based Compensation, the Committee shall specify that the degree of
granting and vesting shall be subject to the achievement of one or more
objective performance measures established by the Committee, which shall be
based on the relative or absolute attainment of specified levels of one or any
combination of the following: net income, earnings before or after discontinued
operations, interest, taxes, depreciation and/or amortization, operating profit
before or after discontinued operations and/or taxes, sales, sales growth,
earnings growth, cash flow or cash position, gross margins, stock price, market
share, return on sales, assets, equity or investment, improvement of financial
ratings, achievement of balance sheet or income statement objectives, total
shareholder return, market penetration goals, unit volume, geographic business
expansion goals, drug discovery or other scientific goals, pre-clinical or
clinical goals, organizational goals, regulatory approvals, cost targets and
goals relating to acquisitions, divestitures and/or strategic partnerships.

(4) Adjustments. Notwithstanding any provision of the Plan, with respect to any
Performance Award that is intended to qualify as Performance-Based Compensation,
the Committee may adjust downwards, but not upwards, the cash or number of
Shares payable pursuant to such Award, and the Committee may not waive the
achievement of the applicable performance measures except in the case of the
death or disability of the Participant or a change in control of the Company.

(5) Other. The Committee shall have the power to impose such other restrictions
on Performance Awards as it may deem necessary or appropriate to ensure that
such Awards satisfy all requirements for Performance-Based Compensation.

 

12. Miscellaneous

(a) No Right To Employment or Other Status. No person shall have any claim or
right to be granted an Award, and the grant of an Award shall not be construed
as giving a Participant the right to continued employment or any other
relationship with the Company. The Company expressly reserves the right at any
time to dismiss or otherwise terminate its relationship with a Participant free
from any liability or claim under the Plan, except as expressly provided in the
applicable Award.

(b) No Rights As Stockholder. Subject to the provisions of the applicable Award,
no Participant or Designated Beneficiary shall have any rights as a stockholder
with respect to any shares of Common Stock to be distributed with respect to an
Award until becoming the record holder of such shares.

(c) Effective Date and Term of Amended and Restated Plan. The Amended and
Restated Plan shall become effective on the date the Amended and Restated Plan
is approved by the Company’s stockholders (the “Effective Date”). No Awards
shall be granted under the Amended and Restated Plan after the expiration of
10 years from the Effective Date, but Awards previously granted may extend
beyond that date.

 

- 15 -



--------------------------------------------------------------------------------

(d) Amendment of Plan. The Board may amend, suspend or terminate the Plan or any
portion thereof at any time provided that (i) to the extent required by
Section 162(m), no Award granted to a Participant that is intended to comply
with Section 162(m) after the date of such amendment shall become exercisable,
realizable or vested, as applicable to such Award, unless and until the
Company’s stockholders approve such amendment if required by Section 162(m)
(including the vote required under Section 162(m)); (ii) no amendment that would
require stockholder approval under the rules of the NASDAQ Stock Market
(“NASDAQ”) may be made effective unless and until the Company’s stockholders
approve such amendment; and (iii) if the NASDAQ amends its corporate governance
rules so that such rules no longer require stockholder approval of “material
amendments” to equity compensation plans, then, from and after the effective
date of such amendment to the NASDAQ rules, no amendment to the Plan
(A) materially increasing the number of shares authorized under the Plan (other
than pursuant to Sections 4(c) or 10), (B) expanding the types of Awards that
may be granted under the Plan, or (C) materially expanding the class of
participants eligible to participate in the Plan shall be effective unless and
until the Company’s stockholders approve such amendment. In addition, if at any
time the approval of the Company’s stockholders is required as to any other
modification or amendment under Section 422 of the Code or any successor
provision with respect to Incentive Stock Options, the Board may not effect such
modification or amendment without such approval. Unless otherwise specified in
the amendment, any amendment to the Plan adopted in accordance with this
Section 12(d) shall apply to, and be binding on the holders of, all Awards
outstanding under the Plan at the time the amendment is adopted, provided the
Board determines that such amendment does not materially and adversely affect
the rights of Participants under the Plan. Options may be granted that are
conditioned upon stockholder approval of any amendment adding shares of Common
Stock to the Plan, but no such conditioned Options may be exercised until
stockholder approval is obtained. If stockholder approval is not obtained, all
such conditioned Option grants shall be cancelled and be of no further force or
effect.

(e) Authorization of Sub-Plans. The Board may from time to time establish one or
more sub-plans under the Plan for purposes of satisfying applicable securities
or tax laws of various jurisdictions. The Board shall establish such sub-plans
by adopting supplements to the Plan containing (i) such limitations on the
Board’s discretion under the Plan as the Board deems necessary or desirable or
(ii) such additional terms and conditions not otherwise inconsistent with the
Plan as the Board shall deem necessary or desirable. All supplements adopted by
the Board shall be deemed to be part of the Plan, but each supplement shall
apply only to Participants within the affected jurisdiction and the Company
shall not be required to provide copies of any supplement to Participants in any
jurisdiction which is not the subject of such supplement.

(f) Non-U.S. Participants. Awards may be granted to Participants who are
non-U.S. citizens or residents employed outside the United States, or both, on
such terms and conditions different from those applicable to Awards to
Participants employed in the United States as may, in the judgment of the Board,
be necessary or desirable in order to recognize differences in local law or tax
policy. The Board also may impose conditions on the exercise or vesting of
Awards in order to minimize the Board’s obligation with respect to tax
equalization for Participants on assignments outside their home country. The
Board may approve such supplements to or amendments, restatements or alternative
versions of the Plan as it may consider necessary or appropriate for such
purposes, without thereby affecting the terms of this Plan as in effect for any
other purpose, and the Secretary or other appropriate officer of the Company may
certify any such document as having been approved and adopted in the same manner
as this Plan.

 

- 16 -



--------------------------------------------------------------------------------

(g) Compliance with Section 409A of the Code. Except as provided in individual
Award agreements initially or by amendment, if and to the extent any portion of
any payment, compensation or other benefit provided to a Participant in
connection with his or her employment termination is determined to constitute
“nonqualified deferred compensation” within the meaning of Section 409A of the
Code and the Participant is a specified employee as defined in
Section 409A(a)(2)(B)(i) of the Code, as determined by the Company in accordance
with its procedures, by which determination the Participant (through accepting
the Award) agrees that he or she is bound, such portion of the payment,
compensation or other benefit shall not be paid before the day that is
six months plus one day after the date of “separation from service” (as
determined under Section 409A of the Code) (the “New Payment Date”), except as
Section 409A of the Code may then permit. The aggregate of any payments that
otherwise would have been paid to the Participant during the period between the
date of separation from service and the New Payment Date shall be paid to the
Participant in a lump sum on such New Payment Date, and any remaining payments
will be paid on their original schedule.

The Company makes no representations or warranty and shall have no liability to
the Participant or any other person if any provisions of or payments,
compensation or other benefits under the Plan are determined to constitute
nonqualified deferred compensation subject to Section 409A of the Code but do
not to satisfy the conditions of that section.

(h) Limitations on Liability. Notwithstanding any other provisions of the Plan,
no individual acting as a director, officer, other employee, or agent of the
Company will be liable to any Participant, former Participant, spouse,
beneficiary, or any other person for any claim, loss, liability, or expense
incurred in connection with the Plan, nor will such individual be personally
liable with respect to the Plan because of any contract or other instrument he
or she executes in his or her capacity as a director, officer, other employee,
or agent of the Company. The Company will indemnify and hold harmless each
director, officer, other employee, or agent of the Company to whom any duty or
power relating to the administration or interpretation of the Plan has been or
will be delegated, against any cost or expense (including attorneys’ fees) or
liability (including any sum paid in settlement of a claim with the Board’s
approval) arising out of any act or omission to act concerning this Plan unless
arising out of such person’s own fraud or bad faith.

(i) Governing Law. The provisions of the Plan and all Awards made hereunder
shall be governed by and interpreted in accordance with the laws of the State of
Delaware, excluding choice-of-law principles of the law of such state that would
require the application of the laws of a jurisdiction other than such state.

(j) Clawback. Grants made under this Plan shall be subject to the Company’s
clawback policies in effect from time to time.

 

- 17 -